          Case 1:21-cr-02005-SMJ   ECF No. 45   filed 09/10/21   PageID.148 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                    Sep 10, 2021
                                                                          SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:21-cr-02005-SMJ-1
5
                               Plaintiff,
6                                                ORDER ADOPTING STIPULATED
                   v.                            PROTECTIVE ORDER
7
     JEREMIAH BOBB,
8
                               Defendant.
9

10           IT IS HEREBY ORDERED:

11           1.    The parties’ Stipulation for Protective Order Regarding Identification

12                 of Minor Victim or Witness Pursuant to 18 U.S.C. § 3509, ECF No.

13                 44, is GRANTED.

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
       Case 1:21-cr-02005-SMJ     ECF No. 45   filed 09/10/21   PageID.149 Page 2 of 2




1                 A.    Pursuant to Federal Rule of Criminal Procedure 16(d)(1), 18

2                       U.S.C. § 3509, and the parties’ stipulation, the parties’ proposed

3                       Stipulated Protective Order Regulating Identification of Minor

4                       Victim or Witness Pursuant to 18 U.S.C. § 3509, ECF No. 44-

5                       1, is APPROVED, ADOPTED, and INCORPORATED in

6                       this Order by reference.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9          DATED this 10th day of September 2021.

10

11                      _________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 2
